Citation Nr: 0903565	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-25 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss.

2.  Entitlement to service connection for dizziness/vertigo, 
claimed as secondary to service-connected hearing loss.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 and June 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  The November 2005 
decision granted service connection for hearing loss and 
assigned a 10 percent rating effective June 14, 2005 and the 
June 2006 rating decision denied entitlement to service 
connection for vertigo and TDIU.  In a July 2007 decision the 
Board denied all of the instant claims.  The veteran then 
appealed this decision to the Court of Appeals for Veterans' 
Claims (Court).   In May 2008 a Joint Motion for Remand was 
submitted to the Court by the parties, requesting remand of 
the case on the basis of the presence of multiple 
untranslated Spanish documents in the claims file.  In a 
subsequent May 2008 Order, the Court granted the Joint 
Motion, thus remanding the claim back to the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to May 4, 2006, the veteran's service-connected 
bilateral hearing loss was manifested by Level IV hearing 
acuity in the right ear and Level IV hearing acuity in the 
left ear.

2.  A VA audiogram conducted on May 4, 2006, reveals that the 
veteran's service-connected bilateral hearing loss is 
currently manifested by Level VI hearing acuity in the right 
ear and Level IV hearing acuity in the left ear.

3.  The veteran has subjective complaints of dizziness with 
no current diagnosis of any medical disorder.

4.  There is no medical evidence of record which links the 
veteran's current subjective complaints of dizziness to his 
active military service, or his service-connected hearing 
loss disability.

5.  The veteran's single service-connected disability is 
bilateral hearing loss at a 20 percent disability rating.

6.  The medical evidence of record reveals that the veteran's 
service-connected hearing loss does not preclude 
substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  Prior to May 4, 2006, the criteria for a rating in excess 
of 10 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2008).

2.  From May 4, 2006, the criteria for a 20 percent (but no 
higher) rating for bilateral hearing loss, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008).

3.  Dizziness and vertigo were not incurred in, or aggravated 
by, active military service, and are not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2008).

4.  The requirements for a total disability rating for 
compensation based on individual unemployability (TDIU) have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 3.340, 4.1, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A July 2005 letter 
from the RO explained what the evidence needed to show to 
substantiate the veteran's original claim for service 
connection for hearing loss.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A later February 2006 letter explained 
what the evidence needed to show to substantiate the 
veteran's claims for service connection for dizziness/vertigo 
and TDIU.  This letter also reiterated that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A subsequent March 2006 letter 
provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board notes that in regard to the claim for increased 
rating for hearing loss, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
473, 490-91.  Thus, because the notice that was provided 
before service connection was granted for hearing loss was 
legally sufficient, VA's duty to notify in regard to the 
claim for increase for hearing loss has already been 
satisfied.  
  
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
available service medical records, along with available VA 
and private medical evidence.  Although it does not appear 
that the RO attempted determine whether there might possibly 
be additional service medical records available after 
receiving only the veteran's separation examination report, 
the Board finds that the veteran was not prejudiced by this 
lack of additional development effort.  Notably, the 
veteran's claim for service connection is not based on an 
allegation that he incurred dizziness or vertigo in service 
but on an allegation that the dizziness/vertigo is secondary 
to his already service connected hearing loss.  Accordingly, 
further development to attempt to obtain additional service 
medical records would provide no benefit to the veteran.   

The veteran was also provided with VA examinations in 
relation to his claim for increase and his claim for service 
connection.  He has not identified any additional outstanding 
evidence pertinent to this claim and in April 2006 he 
affirmatively indicated that he had no further evidence to 
submit.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

II.  Analysis

At the outset the Board notes that pursuant to the May 2008 
Joint Remand, documents in the claims file containing Spanish 
text have been translated into English.  In large part the 
documents are not pertinent to the veteran's claims with the 
exception of a May 2005 private audiological examination 
report, which is summarized below.  

Rating in excess of 10 percent for hearing loss

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008). The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service. The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The Board will 
consider whether separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating 
case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment). 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service- 
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from Level I to Level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by Level 
XI.  38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2006).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

In December 1998, a VA audiological evaluation of the veteran 
was conducted in conjunction with his claim for nonservice 
connected pension benefits.  Pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
70
90
85
LEFT
       
50 
65
65
70

The average pure tone decibel loss at the above frequencies 
was 72 for the right ear and 62 for the left ear.  Speech 
audiometry revealed speech recognition ability of 80 percent 
correct in the right ear and 86 percent correct in the left 
ear.  These audiometric results translate into Level IV for 
the right ear and Level III for the left ear.  38 C.F.R. § 
4.85 Table VI (2008).

A May 2005 private audiological examination with accompanying 
results of audiometric testing was not certified for VA 
ratings purposes.  The examiner noted that the veteran's 
discrimination of the spoken word was mildly affected.  The 
diagnostic impression was bilateral hearing loss and the 
examiner recommended that the veteran be evaluated for 
hearing aides.  

The veteran filed his claim for service connection for 
hearing loss in June 2005.  In October 2005, a VA 
audiological evaluation of the veteran was conducted.  Pure 
tone thresholds, in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
45
70
90
85
LEFT
       
40 
65
75
65

The average pure tone decibel loss at the above frequencies 
was 73 for the right ear and 61 for the left ear.  Speech 
audiometry revealed speech recognition ability of 78 percent 
correct in the right ear and 82 percent correct in the left 
ear.  These audiometric results translate into Level IV for 
the right ear and Level IV for the left ear.  38 C.F.R. § 
4.85 Table VI (2008).

On May 4, 2006, the most recent VA audiological evaluation of 
the veteran was conducted.  Pure tone thresholds, in 
decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
45
80
100
95
LEFT
       
45 
65
85
75

The average pure tone decibel loss at the above frequencies 
was 80 for the right ear and 68 for the left ear.  Speech 
audiometry revealed speech recognition ability of 68 percent 
correct in the right ear and 80 percent correct in the left 
ear.  These audiometric results translate into Level VI for 
the right ear and Level IV for the left ear.  38 C.F.R. § 
4.85 Table VI (2008).

The rating criteria provides for rating exceptional patterns 
of hearing impairment if there is either (1) a pure tone 
threshold of 55 decibels or more in all four frequencies in 
either service-connected ear, or (2) a pure tone threshold of 
30 decibels or less at 1000 Hertz and a pure tone threshold 
of 70 decibels or more at 2,000 Hertz in either ear.  In the 
present case the veteran does not present an exceptional 
pattern of hearing loss under the provisions of 38 C.F.R. § 
4.86.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's bilateral hearing loss for the period of time prior 
to May 4, 2006.  The audiological findings from the December 
1998 VA examination reveal that the veteran had Level IV 
hearing acuity in the right ear and Level III hearing acuity 
in the left ear and the May 2005 private audiological 
examination was not certified for VA rating purposes.  The 
audiological findings from the October 2005 VA examination 
then reveal that the veteran had Level IV hearing acuity in 
both ears.  38 C.F.R. §§ 4.85, 4.86.  Pursuant to either the 
December 1998 or the October 2005 findings, a 10 percent 
disability rating is appropriate.  38 C.F.R. § 4.85, Table 
VII, Diagnostic Code 6100 (2008).  Accordingly, a disability 
rating in excess of 10 percent for bilateral hearing loss for 
the period prior to May 4, 2006 must be denied.

The evidence does support the assignment of a 20 percent 
disability rating for the veteran's bilateral hearing loss 
effective from May 4, 2006.  The audiological findings from 
the VA examination conducted on May 4, 2004, reveal that the 
veteran had Level VI hearing acuity in the right ear and 
Level IV hearing acuity in the left ear.  Pursuant to these 
findings, a 20 percent disability rating is properly assigned 
effective May 4, 2006.  38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100 (2008).

As previously stated, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 345, 349 (1992).  Thus, consistent with the facts 
found based on the audiometric findings of record, a 10 
percent disability rating for hearing loss is assigned for 
the period of time prior to May 4, 2006, and a 20 percent 
disability rating is assigned effective May 4, 2006.  As the 
preponderance of the evidence is against the veteran's claim 
for disability ratings in excess of those assigned for the 
indicated periods of time, the benefit-of-the-doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service connection for dizziness/vertigo

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  This is commonly 
referred to as a "direct" service connection.

The veteran's primary claim is one of secondary service 
connection.  In a March 2006 written statement he claimed 
that his "vertigo and dizziness are clearly associated to my 
bilateral hearing loss which is service-connected."  In his 
July 2006 Notice of Disagreement he stated that "my 
dizziness was the result of my service-connected bilateral 
hearing loss."

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  This is 
commonly referred to as a "secondary" service connection as 
the disability at issue was caused secondary to a disability 
which is already service-connected.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that when a service-connected disorder causes an 
increase in disability to a nonservice-connected condition, 
such an increase is to be treated as if service connected.  
In such cases, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The only service medical record which VA has been able to 
obtain is the veteran's July 1959 separation examination 
report.  The report does not show any complaints of, or 
treatment for, dizziness or vertigo and does not show any 
other significant abnormalities.

In September 1998, the veteran filed a claim for nonservice 
connected pension benefits. To assist the veteran with his 
claim, a VA examination was conducted in November 1998.  On 
ear examination, the veteran reported complaints of hearing 
loss and occasional dizziness.  On the general medical 
examination the veteran reported subjective complaints of 
dizziness and vertigo.  On the section of the examination 
dealing with the ears the examiner noted "sensorineural 
hearing loss with labyrinthitis and vertigo."  Review of the 
accompanying audiology and otolaryngology examination reports 
do not show any objective findings to support this diagnosis.  
The neurologic portion of the general medical examination 
indicates "vertigo and dizziness episodes due to 
labyrinthitis, but has normal reflexes, coordination and 
sensory."

A January 2006 VA audiology consultation report reveals that 
the veteran had complaints of episodes of dizziness and 
vertigo.  The medical history specifically indicated that it 
was positional vertigo with no history of vestibular 
disorders. Testing was conducted and revealed normal results.

In May 2006, a VA otolaryngology examination of the veteran 
was conducted. After full examination and a review of the 
prior testing the examiner diagnosed the veteran as having 
sensorineural hearing loss and indicated that the veteran's 
subjective complaints of dizziness could not be attributed to 
any medical diagnosis.  

The preponderance of the evidence is against the claim for 
service connection for dizziness and vertigo.  Although the 
veteran has reported that he has a current disability 
manifested by symptoms of vertigo/dizziness, there is no 
evidence that any current dizziness/vertigo became manifest 
in service and the weight of the competent evidence is 
against a finding that any current dizziness/vertigo is 
related to service or to service connected hearing loss.  
Although the September 1998 VA examination did note 
labyrinthitis on a subjective basis, it also showed normal 
neurological testing, suggesting that the reported 
dizziness/vertigo did not have an organic cause such as 
hearing loss/acoustic trauma.  The January 2006 VA 
audiological consultation report also showed normal 
neurological findings.  Then, on May 2006 VA examination, the 
examiner specifically diagnosed the veteran as having 
sensorineural hearing loss and noted the veteran's subjective 
complaints of dizziness; and then specifically found that the 
veteran's dizziness could not be attributed to any medical 
diagnosis.  Accordingly, the competent medical evidence of 
record weighs against the presence of a relationship between 
the veteran's service and/or service connected hearing loss 
and any current vertigo/dizziness.    

Although the veteran affirmatively alleges that his current 
reported dizziness is related to service (and in particular 
his service connected hearing loss), as a  layperson, his 
allegations are not competent evidence of a medical nexus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, given that the lack of any evidence that any 
current dizziness/vertigo became manifest in service and 
given that the weight of the evidence is against the presence 
of a nexus between service and/or service connected hearing 
loss and any current dizziness/vertigo, the preponderance of 
the evidence is against this claim and the benefit-of-the-
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

TDIU

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16(a) (2005).

In this case, the record shows that service connection has 
been established for bilateral hearing loss at a 20 percent 
disability rating.  This is the veteran's only service- 
connected disability.  Accordingly, the veteran simply does 
not meet the threshold rating criteria for consideration for 
a TDIU rating under 38 C.F.R. 
§ 4.16(a).

Review of the evidence of record reveals that the veteran has 
several disabilities other than his service-connected hearing 
loss. He has low back pain, glaucoma, allergic rhinitis, 
esophageal hernia with reflux, and episodic complaints of 
dizziness.  In his July 2006 Notice of Disagreement he stated 
that he left his usual job solely due to hearing loss and 
dizziness.  On a VA Form 9 dated August 2006, the veteran 
again indicated that he left his job because he was no longer 
able to work. VA has confirmed with the Social Security 
Administration (SSA) that the veteran is not in receipt of 
SSA disability benefits and has never applied for any.

The evidence clearly shows that if the veteran is 
unemployable it is due to his nonservice-connected 
disabilities.  It does not establish that he is unemployable 
due to his service-connected hearing loss.  Consequently, 
referral for extraschedular consideration is not suggested by 
the record.  38 C.F.R.  § 3.321. 

Based on the evidence of record it is clear that the veteran 
has a single service-connected disability rated at only a 20 
percent disability rating.  Thus, the veteran simply does not 
meet the threshold rating criteria for consideration for a 
TDIU rating under 38 C.F.R. § 4.16(a).  Also, there is no 
basis in the record for extraschedular consideration.  The 
preponderance of the evidence is against this claim and it 
must be denied.    








	(CONTINUED ON NEXT PAGE)


ORDER

Prior to May 4, 2006, entitlement to a rating in excess of 10 
percent for bilateral hearing loss is denied.

From May 4, 2006, entitlement to a 20 percent (but no higher) 
rating for bilateral hearing loss is granted.

Entitlement to service connection for dizziness and vertigo 
is denied.

Entitlement to TDIU is denied.



____________________________________________
James L. March  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


